EXHIBIT 10.2

 

Dated 16 May 2018

 

 

 

SKYPHARM S.A.

as Commodity Buyer

 

 

and

 

 

SYNTHESIS – structured commodity trade finance limited

as Loan Receivables Originator

 

 

 

SUPPLEMENTAL DEED OF AMENDMENT

 

relating to a Trade Finance Facility dated 12 May 2017

as amended

 

 

 

[cosm_ex102img3.jpg]

 



  1

   



 

Index

 

Clause

 

Page

 

 

 

 

1

Definitions and Interpretation

 

3

 

2

Variations

 

4

 

3

Repayment

 

6

 

4

Conditions Precedent

 

7

 

5

Representations

 

8

 

6

Further Assurance

 

8

 

7

Costs and Expenses

 

9

 

8

Severability

 

9

 

9

Notices

 

9

 

10

Counterparts

 

9

 

11

Governing Law

 

9

 

12

Enforcement

 

9

 

Execution Page

 

10

 

 



  2

   



 

THIS DEED is made on 16 May 2018 (the "Agreement")

 

PARTIES

 



(1) SKY PHARM S.A. (ΦΑΡΜΑΠΟΘΗΚΗ ΣΚΑΪ ΦΑΡΜ Α.Ε.), a société anonyme duly
incorporated and validly existing and operating under the laws of the Hellenic
Republic, holder of General Commercial Registry (ΓΕΜΗ) No. 131417304000 and Tax
Registration No. 800597686/Tax Authority FAE Thessaloniki, having its registered
office at 5, Agiou Georgiou Street, 57001 Thessaloniki, as Commodity Buyer (the
“Commodity Buyer”)

 

 

(2) SYNTHESIS - STRUCTURED COMMODITY TRADE FINANCE LIMITED, a private limited
company incorporated in England and Wales, with registered office at 16 Great
Queen Street, London, WC2B 5AH, United Kingdom, as Loan Receivables Originator
(the “Loan Receivables Originator”)



 

BACKGROUND

 



(A) By a facility agreement dated 12 May 2017 entered into between the Commodity
Buyer and the Loan Receivables Originator (the “Trade Finance Facility
Agreement”) and a facility letter entered into between the Loan Receivables
Originator and the Commodity Buyer dated 12 May 2017 (the “Original Trade
Finance Facility Offer Letter”), as amended and supplemented by a facility
letter entered into between the Loan Receivables Originator and the Commodity
Buyer dated 16 November 2017 (the “Amended Trade Finance Facility Offer Letter”
and, together with the Trade Finance Facility Agreement and the Original Trande
Finance Facility Offer Letter, the "Facility Documents"), the Loan Receivables
Originator granted a trade finance facility to the Commodity Buyer (the “Trade
Finance Facility”), in accordance with the terms of the Facility Documents.

 

 

(B) The amount of principal of the Trade Finance Facility which remains
outstanding as of 31 March 2018 is €5,866,910.

 

 

(C) The Commodity Buyer has agreed to make a payment in respect of interest and
principal in the amount of €1,000,000 on 31 May 2018 (as provided below).

 

 

(D) The Parties now wish to amend certain terms of the Trade Finance Facility in
accordance with the terms and conditions of this Agreement.



 

OPERATIVE PROVISIONS

 

1 Definitions and Interpretation

 

 

1.1 Definitions

 

 

In this Agreement:

 

 

"Facility Offer Letters" means, together, the Original Trade Finance Facility
Offer Letter and the Amended Trade Finance Facility Offer Letter.

 

 

"Finance Documents" means, together, the Trade Finance Facility Agreement, the
Facility Offer Letters, the Security Documents, the Title Documents and any
other document designated as such by the Loan Receivables Originator and the
Commodity Buyer, and "Finance Document" means any of them.

 

 

"Party" means a party to this Agreement.

 



  3

   



 

1.2 Defined expressions

 

 

Defined expressions in the Trade Finance Facility Agreement and the other
Finance Documents shall have the same meanings when used in this Agreement
unless the context otherwise requires or unless otherwise defined in this
Agreement.

 

 

1.3 Application of construction and interpretation provisions of Trade Finance
Facility Agreement

 

 

Clause 1.1 (definitions) of the Trade Finance Facility Agreement applies to this
Agreement as if it were expressly incorporated in it with any necessary
modifications.

 

 

1.4 Agreed forms of new, and supplements to, Finance Documents

 

 

References in Clause 1.1 (definitions) to any new or supplement to a Finance
Document being in "agreed form" are to that Finance Document in a form agreed in
writing between the Loan Receivables Originator and the Commodity Buyer.

 

 

1.5 Designation as a Finance Document

 

 

The Loan Receivables Originator and the Commodity Buyer designate this Agreement
as a Finance Document.

 

 

1.6 Third party rights

 

 

Unless provided to the contrary in a Finance Document, a person who is not a
Party has no right under the Third Parties Act to enforce or to enjoy the
benefit of any term of this Agreement.

 

 

2 Variations

 

 

2.1 Amendments to the Trade Finance Facility Agreement

 

 

 

Subject to and upon the terms and conditions of this Agreement, the parties
agree to amend of the Trade Finance Facility Agreement as follows:

 



(a) Clause 1 (Definitions) shall be amended to include the following
definitions:

 

 

 

"Approved Purchasers" means:



 



 

(i) Day Lewis Medical Limited;

 

 

 

 

(ii) P.C.O. Manufacturing Limited;

 

 

 

 

(iii) Kohlpharma GmbH;

 

 

 

 

(iv) Beragena Arzneimittel GmbH;

 

 

 

 

(v) Dr. Fisher Farma B.V.;

 

 

 

 

(vi) MPA Pharma GmbH;

 

 

 

 

(vii) Abacus Medicine A/S;

 

 

 

 

(viii) Doncaster Pharmaceutical Group LTD;

 

 

 

 

(ix) Delfarma SP. Z.O.O;

 

 

 

 

(x) CST PHARMA LTD;



 

  4

   



 

 

(xi) Medcor Specials B.V.; and

 

 

 

 

(xii) 2CARE4 APS,

 

 

 

 

or any other entities agreed in writing by the Loan Receivables Originator.

 

"Bulgarian Pledged Account" means Account No. BG82 UNCR 70001 5229 79 104 in EUR
with Unicredit Bulbank AD, a joint stock company, incorporated and existing
under the laws of Bulgaria, having its seat and registered address in 7 Sveta
Nedelya Square, Sofia 1000, Bulgaria and registered with the Bulgarian
Commercial Registry under UIC 831919536.

 

"Bulgarian Account Pledge" means the Pledge over the Bulgarian Pledged Account
executed in the form of written agreement between the Loan Receivables
Originator as pledgee and the Commodity Buyer as pledgor.

 

"Warehouse" means the Commodity Buyer's owned warehouse at 5 Agiou Georgiou
Street, 57001 Thessaloniki.

 



(b) Clause 3 (Purpose) shall be amended by the addition of the following
sentence at the end of the Clause:

 

 

 

"Alternatively, the Commodity Buyer may also request that the Loan Receivables
Originator make payments under the Trade Finance Facility directly to the
Commodity Buyer so that the Buyer may discharge its obligations to any Commodity
Seller directly. The Loan Receivables Originator may consent to the same at its
sole discretion."



 



(c) New paragraphs shall be added to Clause 10.3 as follows:

 

 

 

"(k) it will not enter into any Commodity Contract or Onward Commodity Contract
which has the effect of granting more than 75 days' delay between the payment
for products under the Commodity Contract and receipt of the purchase price
under the related Onward Commodity Contract."

 

"(l) it will not enter into any Onward Commodity Contract with any purchaser
other than an Approved Purchaser."

 

"(m) it will not provide to any Approved Purchaser payment credit terms of more
than 60 days from delivery."

 

"(n) it will not store any products other than in the Warehouse."

 

"(o) it will not open or maintain any new bank account without the prior consent
of the Loan Receivables Originator."

 

"(p) it will ensure that all Commodity Contracts and Onward Commodity Contracts
and related transaction documents for each such transaction are uploaded into a
cloud-based document exchange system which is fully accessible by the Loan
Receivables Originator.

 

"(q) it will obtain the approval of the Loan Receivables Originator for any
payment of over €50,000, or any payment which causes total payments from the
Bulgarian Pledged Account to exceed €500,000 per month."

 

"(r) it will procure that the total amounts invoiced by the Commodity Buyer to
the Approved Purchasers on a quarterly basis are at least equal to the total
amount of principal together with accrued interest which is outstanding at any
given time under the Trade Finance Facility."



 

  5

   



 



(d) A new paragraph (p) shall be added to Clause 11 (Events of Default):

 

 

 

"(p)        (i) Gregorios Siokas ceases to directly or indirectly own or control
a minimum of 51% of the shares of Cosmos Holdings Inc.; or

 

 

 

(ii) The Commodity Buyer ceases to be the 100% direct or indirect subsidiary of
Cosmos Holdings Inc.



 



(e) Paragraph 3 of Schedule 1 (Conditions of the Agreement) shall be amended to
add the further Security Document:

 

 

 

"Bulgarian Account Pledge"



 



2.2 Total Facility

 

 

(a) The maximum aggregate Facility Amount is agreed to be €15,000,000. For the
avoidance of doubt, this amount is not committed and the Loan Receivables
Originator shall have no obligation to provide any further borrowing in addition
to the amounts loaned under the Trade Finance Facility on the date of this Deed.

 

 

2.3 Interest Rate

 

 

(a) The interest rate on the Trade Finance Facility is agreed as follows:



 

 

(i) for all lending in US Dollars, the one-month LIBOR rate plus 6% margin; and

 

 

 

 

(ii) for all lending in Euro, the one-month Euribor rate plus 6% per annum. If
the one-month Euribor is zero or less than zero, the interest rate shall be 6%
per annum.

 

(b) The Commodity Buyer shall pay all accrued interest on the amounts
outstanding under the Trade Finance Facility up to the end of each calendar
month on the last business day of such calendar month.

 

 

2.4 Effective Date

 

 

(a) The agreement of the Loan Receivables Originator contained in Clause 2.1
(Amendments to the Trade Finance Facility Agreement) shall have effect on and
from the date of this Agreement.

 

 

(b) The Interest Rate provisions set out in Clause 2.3 shall enter into force
commencing from 1 June 2018.

 

 

(c) The Parties further agree that the Trade Finance Facility Agreement shall be
amended by construing references throughout to "this Agreement" and other like
expressions as if the same referred to the Trade Finance Facility Agreement as
amended and supplemented by this Agreement.

 

 

3 Repayment

 

 

3.1 Partial Repayment on 31 May 2018

 

 

(a) The Commodity Buyer hereby agrees and acknowledges that it shall deposit a
minimum amount of €1,000,000 in the Loan Receivables Originator's account in
partial repayment of accrued interest and principal in respect of the Trade
Finance Facility in immediately available funds on or before 31 May 2018. Any
failure to make such payment in full shall constitute an immediate Event of
Default.

 

  6

   

 

(b) As an amendment to the Facility Offer Letters, the Commodity Buyer agrees to
repay the full principal amount of the Trade Finance Facility in accordance with
a repayment schedule to be agreed by the parties and in any event no later than
31 May 2021. The Loan Receivables Originator may extend this final repayment
date at its sole discretion.

 

 

(c) In addition to the foregoing, the Loan Receivables Originator is entitled to
terminate the Trade Finance Facility at any time and permit no further
drawdowns. In such case, the Loan Receivables Originator may demand that all
outstanding amounts of principal and interest under the Trade Finance Facility
be repaid in full within six months from the date of notification.

 

 

4 Conditions Precedent

 

 

The agreement of the Loan Receivables Originator to enter into the amendments
contained in Clause 2 (Amendments to the Trade Finance Facility Agreement) is
subject to the fulfilment, or waiver at the Loan Receivables Originator's sole
discretion, of the following:

 

 

(a) No Default continuing on the date of this Agreement or resulting from the
entry into and performance of the transactions contemplated by this Agreement;

 

 

(b) The Commodity Buyer hereby agrees and acknowledges that it shall deposit a
minimum amount of €1,000,000 in the Loan Receivables Originator's account in
partial repayment of accrued interest and principal in respect of the Trade
Finance Facility in immediately available funds on or before 31 May 2018. Any
failure to make such payment in full shall constitute an immediate Event of
Default.

 

 

(c) Execution and perfection of the Bulgarian Account Pledge as a first ranking
registered pledge over the Bulgarian Pledged Account in accordance with
Bulgarian law, and any and all evidence of perfection of the Bulgarian Account
Pledge to the satisfaction of the Loan Receivables Originator, including (i) a
confirmation of registration of Bulgarian Account Pledge with Bulgarian Central
Pledges Registry; (2) a certificate issued by Bulgarian Central Pledges Registry
under the file of the Commodity Buyer evidencing ranking of the pledge over the
Bulgarian Pledged Account; and (3) notification to the account bank Unicredit
Bulbank AD of the pledge over the Bulgarian Pledged Account, received by
Unicredit Bulbank AD;

 

 

(d) The Commodity Buyer having submitted documentary evidence to establish that
the Approved Purchasers are covered by credit insurance from Euler Hermes and
that the credit insurance is fully assigned to the Loan Receivables Originator:

 

 

(e) The Commodity Buyer providing proof that the Approved Purchasers have been
duly notified in writing to make all payments to the Commodity Buyer directly to
the Bulgarian Pledged Account;

 

 

(f) Evidence that the Commodity Buyer has given irrevocable instructions to
Unicredit Bulbank AG to transfer immediately all amounts which correspond to
payments received from the Approved Purchasers, deposited in Account No.
BG48UNCR70001522393060 - UNCRBGSF to the Bulgarian Pledged Account and that
Unicredit Bulbank AG has confirmed receipt of the same;

 

 

(g) Power of attorney having been executed by the Commodity Buyer in relation to
the Bulgarian Pledged Account which will provide that the Loan Receivables
Originator must approve any payment of over €50,000, or any payment which causes
total payments from the Bulgarian Pledged Account to exceed €500,000 per month;

 

 

(h) Updated evidence having been delivered to the Loan Receivables Originator
that the Commodity Buyer has adequate and appropriate Warehouse storage
insurance and that the Commodity Buyer is named as loss payee; and

 

  7

   

 

(i) the representations and warranties contained in clause 10 (representations
and warranties, and covenants) of the Trade Finance Facility Agreement to be
made by the Commodity Buyer being true on the date of this Agreement.

 

 

5 Representations

 

 

5.1 Trade Finance Facility Agreement representations

 

 

The Commodity Buyer makes the representations and warranties set out in clause
10 (representations and warranties, and covenants) of the Trade Finance Facility
Agreement, as amended and supplemented by this Agreement and updated with
appropriate modifications to refer to this Agreement, by reference to the
circumstances then existing on the date of this Agreement.

 

 

6 Further Assurance

 

 

6.1 Further assurance

 

 

(a) The Commodity Buyer shall promptly, and in any event within the time period
specified by the Loan Receivables Originator do all such acts (including
procuring or arranging any registration, notarisation or authentication or the
giving of any notice) or execute or procure execution of all such documents
(including assignments, transfers, mortgages, charges, notices, instructions,
acknowledgements, proxies and powers of attorney), as the Loan Receivables
Originator may specify (and in such form as the Loan Receivables Originator may
require in favour of the Loan Receivables Originator or its nominee(s)) to
implement the terms and provisions of this Agreement.

 

 

(b) The Commodity Buyer shall promptly, and in any event within the time period
specified by the Loan Receivables Originator do all such acts (including
procuring or arranging any registration, notarisation or authentication or the
giving of any notice) or execute or procure execution of all such documents
(including assignments, transfers, mortgages, charges, notices, instructions,
acknowledgments, proxies and powers of attorney), as the Loan Receivables
Originator may specify (and in such form as the Loan Receivables Originator may
require in favour of the Loan Receivables Originator or its nominee(s)) to
create, perfect, vest in favour of the Loan Receivables Originator or protect
the priority of the security or any right or any kind created or intended to be
created under or evidenced by the Finance Documents as amended and supplemented
by this Agreement or for the exercise of any rights, powers and remedies of the
Loan Receivables Originator provided by or pursuant to the Finance Documents as
amended and supplemented by this Agreement or by law;

 

 

(c) the Commodity Buyer shall, take all such action as is available to it
(including making all filings and registrations) as may be necessary for the
purpose of the creation, perfection, protection or maintenance of any security
conferred or intended to be conferred on the Loan Receivables Originator by or
pursuant to the Finance Documents as amended and supplemented by this Agreement.

 

 

6.2 Additional corporate action

 

 

At the same time as the Commodity Buyer delivers to the Loan Receivables
Originator any document executed under this Clause 6 (Further Assurance), the
Commodity Buyer shall deliver to the Loan Receivables Originator a letter signed
by the Commodity Buyer's legal representative which shall:

 

 

(a) be accompanied by a duly certified true copy of resolution of the Commodity
Buyer’ board of directors meeting specifically authorising the execution of the
document specified by the Loan Receivables Originator; and

 

  8

   

 

(b)

state that the resolution of the Commodity Buyer’s board of directors meeting
was duly passed at a meeting of the board of directors validly convened and
held, throughout which a quorum of partners entitled to vote on the resolution
was present and that it is valid under the Commodity Buyer's articles of
association or other constitutional documents.

 

 

7 Costs and Expenses

 

 

 

Clause 7 (costs) of the Trade Finance Facility Agreement, as amended and
supplemented by this Agreement, applies to this Agreement as if it were
expressly incorporated in it with any necessary modifications.

 

 

8

Severability

 

 

 

The invalidity or unenforceability of any provision of this Agreement for any
reason whatsoever shall in no way affect the validity or enforceability of the
remaining provisions contained herein. The remaining valid, legal and
enforceable clauses of this Agreement shall be interpreted taking into account
the economic purpose of this Agreement.

 

 

9

Notices

 

 

 

Clause 23 (notices) of the Facility Agreement, as amended and supplemented by
this Agreement, applies to this Agreement as if it were expressly incorporated
in it with any necessary modifications.

 

 

10

Counterparts

 

 

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

 

11

Governing Law

 

 

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

12 Enforcement

 

 

12.1 Jurisdiction

 

 

(a) The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a "Dispute").

 

 

(b) The Parties accept that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

 

(c) This Clause 12.1 (Jurisdiction) is for the benefit of the Loan Receivables
Originator only. As a result, the Loan Receivables Originator shall not be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Loan Receivables Originator may
take concurrent proceedings in any number of jurisdictions.

 

This Agreement has been executed as a Deed on the date stated at the beginning
of this Agreement.

 

  9

   



 

EXECUTION PAGE

 



COMMODITY BUYER

 

EXECUTED AS A DEED by

)   /s/ Grigorios Siokas

)

for and on behalf of

)

SKYPHARM S.A.

)

in the presence of:

)

 

Witness' signature:

)   /s/ Georgios Terzis

Witness' name:

)

Witness' address:

)

 

 

LOAN RECEIVABLES ORIGINATOR

 

EXECUTED AS A DEED by

)   /s/ Spyros Papadopoulos

)

duly authorized

)

for and on behalf of

)

SYNTHESIS – STRUCTURED COMMODITY

)

TRADE FINANCE LIMITED

)

)

in the presence of:

)

 

Witness' signature:

)   /s/ Georgios Terzis

Witness' name:

)

Witness' address:

)



 



  10



 